DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  The claims include the word “homomorpic.” The correct spelling should be “homomorphic”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, 12, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts for inventory matching. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of receiving, from a first client (application), a first masked submission, wherein: the first masked submission includes a first masked long value and a first masked short value for a symbol; the first masked long value and the first masked short value are generated using a first common key; and the first common key is computed using a first public key generated by the first client (application) and a second public key generated by a second client (application); receiving, from the second client (application), a second masked submission, wherein: the second masked submission includes a second masked long value and a second masked short value for the symbol; the second masked long value and the second masked short value are generated using a second common key; and the second common key is computed using the first public key generated by the first client (application) and the second public key generated by the second client (application);  identifying a number of shares of the symbol that can be traded based on an aggregation of the first masked submission with the second masked submission; and conducting a trade of the identified number of shares between the first client application and the second client application.
In order words, the claim describes a process for conducting a trade in shares between two clients. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as the processor, and client devices including the applications. That is, other than reciting these generic devices, nothing in the claim precludes the limitations from practically being performed by organizing human activity. These limitations fall under the fundamental economic practices or commercial interactions of the “certain method of organizing human activity” grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using processor and client devices/applications. The processor and client devices/applications in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions including generic encryption schemes. This generic processor limitation is no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 21 recites limitations that are similar to those addressed in claim 1, supra. This claim is similarly rejected under the same rationale as analyzed in claim 1, supra.

Claims 3-4 recite wherein the masked submissions are submitted using a secure Multi-Party Computation (MPC) cryptographic protocol; wherein the masked submissions are submitted using an additive or fully homomorphic encryption scheme. These are generic encryption schemes that do not integrate the abstract idea into a practical application.
Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claim 5 recites wherein an identity of a first client user (of the first client application) and an identity of a second client user (of the second client application) is not revealed until the trade is conducted. This limitation is also part of the abstract idea as analyzed in claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 6-7 recite where a secure Multi-Party Computation (MPC) cryptographic protocol is used to implement a matching algorithm; where an additive homomorphic encryption scheme is used to implement a matching algorithm.
These are generic encryption schemes that do not integrate the abstract idea into a practical application.
Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 8-9 recite wherein at least one of the first client user and the second client user is an online client; wherein at least one of the first client user and the second client user is a fail-stop client.  These limitations are also part of the abstract idea as analyzed in claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claim 10 recites wherein at least one of the first client user and the second client user commits to executing the trade.  This limitation is also part of the abstract idea as analyzed in claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.


Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are persuasive. The 102/103 rejection of the claims have been withdrawn.
However, the claims are not eligible under 101 based on the analysis above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references in the PTO-892 are as discussed in previous office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691